DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Andreas A. Meyer (Meyer) US 2003/0151893 or, in the alternative, under 35 U.S.C. 103 as obvious over Mark S. Lewis (Lewis) US 5,483,423.
As per claim 1 Meyer disclose;
Electronic power apparatus for electric (Para 0004 “Other settings include electric vehicle applications”) or hybrid cars, comprising: - at least one external container (Fig. 25 item 262); - at least one electronic power circuit (38, 36) housed inside 
In the alternative, to the extent that applicant’s argument that Meyer does not disclose OR well known in art of providing EMI shielding over polymeric container wherein said at least one external container comprises at least one shielding metal sheet associated with at least one portion of an outer surface of said housing body for shielding of electromagnetic waves generated by said electronic power circuit, 
then Lewis discloses wherein said at least one external container comprises (Fig. 1 item 20) at least one shielding metal sheet (fig. 3 item 72) associated with at least one portion of an outer surface of said housing body (20) for shielding of electromagnetic waves generated by said electronic power circuit (item 22 Col. 3 line 34-35 power supply).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Meyer and Lewis by incorporating the teaching of Lewis to provide at least one shielding metal sheet associated with at least one portion of an outer surface of said housing body into the housing of Meyer. One having ordinary skill in the art would have found it motivated to use shielding method of Lewis for the purpose of providing proper EMI shielding of components and to relatively inexpensive method to fabricate cabinet, (Col. 3 11-14) .

As per claim 3 Meyer disclose;


As per claim 4 Meyer disclose;
said container comprises at least one heat dissipation metal jig (Fig. 8 item 94 and para 0060 “housing 94 forms a metallic shell, such as of aluminum”,), provided with at least one housing seat for said electronic power circuit and associated with at least one inner portion of said housing body at least one length of said liquid cooling circuit (Fig. 8).  

As per claim 5 Meyer disclose;
said container comprises at least one heat dissipation metal jig (item 94), provided with at least one housing seat for said electronic power circuit (14) and associated with at least one inner portion of said housing body, said cooling circuit being composed of at least one inter-space defined between said inner portion of the housing body and said metal jig (fig. 1 and 8).  

As per claim 6 Meyer disclose;

said container (262) comprises at least one metal closure cover (96) of said housing body (94).  

As per claim 7 Meyer disclose;


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Lewis.
As per claim 8 Meyer disclose;
Process for making an electronic power apparatus for electric or hybrid cars, comprising at least the following steps: - making at least one housing body in a polymeric material; (Para 0096 suitable process “injection” and “molding” for thermal support which is part of polymer housing parts) - housing at least one electronic power circuit inside said at least one housing body (fig. 8), said electronic power circuit being configured for a conversion of an input current/voltage into a predefined output current/voltage (Fig. 5).  making at least one liquid cooling circuit at least one inner portion of said at least one housing body (through item 22 and 24); 

Lewis discloses making at least one shielding metal sheet (fig. 3 item 72); and associating said at least one shielding metal sheet (fig. 3 item 72) with at least one portion of an outer surface of said at least one housing body (Fig. 1 item 20) in a polymeric material (Col. 3 line 5-10), for a shielding of electromagnetic waves generated by said electronic power circuit (item 22 Col. 3 line 34-35 power supply).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Meyer and Lewis by incorporating the teaching of Lewis to provide at least one shielding metal sheet associated with at least one portion of an outer surface of said housing body into the housing of Meyer. One having ordinary skill in the art would have found it motivated to use shielding method of Lewis for the purpose of providing proper EMI shielding of components and to relatively inexpensive method to fabricate cabinet, (Col. 3 11-14) .

As per claim 9 Combinations of Meyer and Lewis disclose;
said step of making at least one housing body comprises an operation of injection molding of a polymeric material.  (Meyer Para 0096 “injection” “casting” 

As per claim 10 Combinations of Meyer and Lewis disclose;
said container comprises at least one heat dissipation metal jig (item 94), provided with at least one housing seat for said electronic power circuit (14) and associated with at least one inner portion of said housing body, said cooling circuit comprising of at least one inter-space defined between said inner portion of the at least one housing body and said metal jig (fig. 1 and 8). 

As per claim 15 Combinations of Meyer and Lewis disclose;
said at least one shielding metal sheet (Fig. 25 262) is associated with the entire outer surface of at least one housing body (252).  

As per claim 16 Combinations of Meyer and Lewis disclose;
associating at least one metal closure cover (96) with at least one housing body (fig. 8).

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Lewis and further in view of Wilbert Yuque (Yuque) US 2016/0205808.
As per claim 11 and 13 Meyer and Lewis disclose; various manufacturing processes 
e.g. para 0096 and 0097, e.g. molding, casting, metal thinning, shaping or any suitable processes but does not specifically teach, well known, step of making 
	However in analogues art of making cooling devices, Yuque teaches well known process for sheet metal e.g a deep drawing process (Para 0064), a cutting (Para 0064) and cold forming process (Para 0014 and 0064).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Meyer, Lewis and Yuque by incorporating the teaching of Yuque, into the system of Meyer and Lewis to form components using well-known metal forming processes. One having ordinary skill in the art would have found it motivated to use well known metal forming process of Yuque to make components in a simple manner (Para 0012) and cost effective manner (para 0014).

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument 1-“Applicant submits that the skilled artisan will recognize that the realization and use of a housing body made of polymeric material, combined with the shielding metal sheet, can allow for avoiding the use of costly and limited life-time dies like those conventionally….
2-“… the skilled artisan will recognize that the apparatus and the process

3- Applicant submits that the Office has not shown that any of the cited references (alone or in combination) teach or suggest the combination of a housing body for housing the electronic power circuit made in a polymeric material provided with a liquid cooling circuit, together with a shielding metal sheet associated with at least one portion of the outer surface of the housing body for shielding of electromagnetic waves generated by the electronic power circuit.
Examiner respectfully disagree, because, Regarding arguments 1 and 2 and other related arguments Meyer (para 0084) and Lewis both disclose similar benefits well known in the art e.g. use of polymer in housing and attaching sheet metal for EMI shielding, which provides “novel packaging, thermal management, interconnect, and grounding shielding approaches which both improve performance, and offer smaller, lighter and more efficient configurations of the power electronic devices and their drive circuitry.” (Meyer Para 0007). And same is disclosed by Lewis Col. 3 line 5-14 “Accordingly, cabinet 20 is relatively inexpensive to fabricate”
Regarding argument 3 see rejection of claim 1 and 8 explains how Meyer and Lewis disclose- a housing body for housing the electronic power circuit made in a polymeric material provided with a liquid cooling circuit, together with a shielding metal sheet associated with at least one portion of the outer surface of the housing body for shielding of electromagnetic waves generated by the electronic power circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art 
1- Esders US 2019/0394901, disclose Fig. 1 Housing (11) with cooling channel (13) and associated shielding body (12 and 32) which provides advantage “a housing body made of a plastic, in such a way that it may be manufactured in a
particularly simple and cost-effective manner.” Para 0008
2- Yamasaki US 9,694,689, disclose sheet metal shields fig. 3 and 4 for housing of a power circuit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.